oNa                                      08/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: DA 21-0351


                                        DA 21-0351
                                                                   NILO
 STATE OF MONTANA,                                                  AUG 0 3 2021
                                                                  Bowen           ood
                                                                          Greenwme Court
                                                                Clerk of Supre
              Plaintiff and Appellee,                              State of Montana



       v.                                                         ORDER

 THOMAS THEO BULLTAIL,

              Defendant and Appellant.


      Thomas Theo Bulltail has filed a Petition for Out-of-Time Appeal on the ground
that his attorney failed to file his appeal for him. Bulltail alleges that his mental
competency and age should have been considered in his case. Bulltail has not provided
any information about his conviction, his sentence, or the district court in which it was
imposed.
      M. R. App. P. 4(6) allows this Court to grant an out-of-time appeal "[i]n the
infrequent harsh case and under extraordinary circumstances amounting to a gross
miscarriage ofjustice[J"
      As a threshold matter, Bulltail's Petition, while signed, is not verified with a
notary's seal and signature. M. R. App. P. 4(6). We also point out that he did not serve
opposing counsel—the County Attorney and the Attorney General—with a copy of his
filed Petition. M. R. App. P. 10(2). Bulltail sent a copy only to his former counsel from
the Office of State Public Defender in Billings, Montana.
       We secured relevant documents from the Thirteenth Judicial District Court,
Yellowstone County. In July 2017, Bulltail entered guilty pleas, pursuant to a Written
Acknowledgment of Waiver of Rights and Plea Agreement, to two felonies, carrying a
concealed weapon and criminal possession of dangerous drugs. On September 19, 2017,
the District Court sentenced him to two, concurrent five-year terms with three years
suspended to the Department of Corrections(DOC). Bulltail did not appeal.
       On February 10, 2020, the District Court held a revocation hearing on Bulltail's
alleged violations of his probationary term. Bulltail appeared with counsel. Relying on
Bulltail's admissions, the court found that he had violated the terms and conditions and
revoked his 2017 sentence. On that same day, the court sentenced Bulltail to concurrent
three-year DOC terms and awarded him credit for time served from January 19 through
February 10, 2020. The court declined to award him credit for time while on prohation,
or street time, because Bulltail failed to comply with the terms and conditions of his 2017
sentence.
      Bulltail has not demonstrated extraordinary circumstances to appeal either the 2017
or 2020judgments. He has not explained how his sentence upon revocation is invalid, and
he is long past the time for challenging his 2017 convictions. Section 46-20-104, MCA;
M. R. App. P. 4(5)(b)(i). At this point, some eighteen months after sentencing, he has
served halfof his revocation sentence and does not demonstrate good cause for not seeking
relief sooner. We conclude that his Petition's denial will not result in a gross miscarriage
ofjustice.
      IT IS THEREFORE ORDERED that Bulltail's Petition for an Out-of-Time Appeal
is DENIED and DISMISSED.
      The Clerk is directed to provide a copy of this Order to counsel of record; to
Terry Halpin, Clerk of District Court, Yellowstone County, under Cause No. DC 17-0227;
to Brett D. Linneweber, Yellowstone County Attorney's Office; to Analicia Pianca, Office
of State Public Defender; and to Thomas Theo Bullta i 1 personally.
      DATED this           day of August, 2021.



                                                               Chief Justice
    Justices
           eeC—.'




3